Citation Nr: 0604648	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2004, the veteran testified 
at a hearing before the undersigned at the RO.


FINDING OF FACT

Hepatitis C was not innocently acquired while serving in the 
line of duty.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 105, 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in February 
2003 VA correspondence, prior to initial adjudication of the 
claim, and the March 2004 statement of the case, amongst 
other documents, fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in his possession.  The 
record shows that the appellant has had ample opportunity to 
submit pertinent evidence in support of his claim.  

Additionally, the record shows that VA obtained and 
associated with the record the veteran's service medical 
records and the appellant and/or VA obtained and associated 
with the record all private and VA medical records identified 
by the veteran, including records from his November 1970 
hospitalization at the Phoenix VA Hospital and all of the 
appellant's records from Kaiser Permanente.  In March 2004, 
the veteran also filed with VA a letter from Leonard 
Goldstein, M.D., regarding the origins of his hepatitis C.

The Board recognizes that VA has yet to provide the veteran 
with an examination to obtain a medical opinion as to the 
origin of his hepatitis C.  In this regard, the Board notes 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reviewed the relevant duty to 
assist regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced 38 U.S.C.A. 
§ 5103A(a)(2), which indicates that VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The Federal Circuit found that, if the evidence of 
record does not establish that the veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that providing a medical examination or obtaining a 
medical opinion would substantiate the claim.  In making this 
finding the Federal Circuit noted the arguments made by the 
Secretary that "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."  Paralyzed Veterans of 
America, et. al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that his 
hepatitis C was caused by his military service.  As will be 
more fully explained below, his service medical records are 
silent for any complaints or clinical findings pertaining to 
hepatitis C, and there is no evidence of hepatitis C for 
approximately 20 years following his separation from service.  
For these reasons, the Board finds that a medical opinion is 
not necessary to decide the claim, in that any such opinion 
could not establish the existence of the claimed inservice 
injury.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the veteran's recitation of medical history).

Similarly, the Board recognizes that the record does not 
contain the veteran's records related to his disability 
awards from the Social Security Administration (SSA) and a 
former employer.  In this regard, the veteran has repeatedly 
notified VA that all pertinent records related to his claim 
of entitlement to service connection for hepatitis C were 
located at Kaiser.  The veteran thereafter obtained and filed 
all of these records with VA.  Accordingly, any records VA 
would obtain from the SSA and the appellant's former employer 
would be either duplicative of those already found in the 
record or not relevant to the issue on appeal.  Therefore, 
adjudication of his claim may go forward without these 
records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Hepatitis C Claim

The veteran initially claimed that his hepatitis C was caused 
by postservice intravenous drug use.  During the pendency of 
the appeal, however, the veteran modified his argument and 
claimed that hepatitis C was caused by blood exposure while 
receiving inoculations, and due to his decision to share 
razors, share toothbrushes, and get tattoos while in military 
service.

With the above in mind, the Board notes that direct service 
connection may be granted only when a disability was incurred 
or aggravated in the line of duty and was not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (February 10, 
1998).

With the above criteria in mind, the Board notes that service 
medical records, including the January 1968 enlistment and 
April 1970 separation examinations, were negative for 
complaints, diagnoses, or treatment related to hepatitis C.  
The January 1968 enlistment examination did note that the 
veteran entered military service with a tattoo.  The April 
1970 separation examination did not note any additional 
tattoos.

Postservice, the veteran was hospitalized at a VA Hospital 
from November to December 1970 for serum hepatitis.  The 
appellant reported a pertinent history of using amphetamines 
with a hypodermic syringe on several occasions over the prior 
few months.  An April 2003 liver transplant evaluation from 
Kaiser also noted that the veteran's medical history included 
his being diagnosed with non A, non B hepatitis in the 
1970's.  Kaiser treatment records dating back to the mid 
1980's first show the veteran being diagnosed with hepatitis 
C in April 1991.  

The voluminous Kaiser treatment records show the veteran's 
complaints and/or treatment before and after a 1995 liver 
transplant due to end stage liver disease caused by hepatitis 
C.  More contemporaneous records show the veteran's continued 
complaints and treatment for problems associated with end 
stage liver disease status post liver transplant and 
hepatitis C.  An April 2003 liver transplant evaluation from 
Kaiser shows the veteran being considered for another liver 
transplant because his body his rejecting his second liver.

The postservice treatment records from Kaiser consistently 
attribute the veteran's hepatitis C with end stage liver 
disease to the claimant's history of intravenous drug use.  
See, for example, Kaiser treatment records dated in October 
1993, January 1995, April 1995, June 1995, July 1995, August 
1995, October 1995, March 1999, and August 1999; Also see 
Kaiser hospitalization summaries for the periods from June 
1995, October to November 1995, March 1999, and August 1999.

In this regard, an April 1995 Kaiser treatment record 
specifically reported that the veteran had hepatitis C 
"secondary to intravenous drug use." (sic)  Another April 
1995 Kaiser record includes the veteran's admission that, 
while he had used intravenous drugs since he was 19, he 
stopped using intravenous drugs 10 years ago.  Moreover, 
while July 1995 evaluations conducted in connection with the 
veteran being considered for a liver transplant noted "a 
history of intravenous drug use" as well as "a remote 
history of intravenous drug use 20 years earlier," the 
history associated with his hospitalization for his liver 
transplant in October 1995 specifically noted that he had 
"end-stage liver disease secondary to hep[atitis] C and 
alcohol, history of IV drug abuse 20 years . . ."  
Similarly, a prior June 1995 Kaiser treatment record included 
the opinion that the veteran had "[e]nd stage liver 
cirrhosis secondary to his previous intravenous drug abuse."  
August and October 1995 records also noted the veteran's 
history of intravenous drug use in connection with his 
diagnosis of hepatitis C.  A March 1999 Kaiser treatment 
record also reported that the veteran had, "a history of 
intravenous drug abuse in the past and that is how he 
contracted hepatitis C."  Furthermore, an August 1999 Kaiser 
treatment record reported that the veteran "had Hepatitis-C 
possible from prior intravenous drug abuse . . ."   

In his April 2003 letter to VA, the veteran wrote, in 
relevant part, 

I never shared a needle or anything else 
with any other person.  I never denied 
trying drugs about four or five times to 
any of my [d]octors, because I knew it 
may have aggravated the [h]epatitis 
already present in my body.  I had access 
to syringes so I used a new one each of 
the few times I experimented with drugs.

In the veteran's April 2003 letter as well as at his July 
2004 personal hearing, the claimant attributed his hepatitis 
C to receiving inoculations, sharing razors, sharing 
toothpaste, getting tattoos, and/or sharing toothbrushes 
while in military service.

A March 2004 letter from Dr. Goldstein indicated that the 
veteran could possibly have contracted hepatitis C in 1970, 
when he was diagnosed with serum hepatitis by VA.  

Initially, the Board finds that the medical opinions as to 
the origin of the veteran's hepatitis C found in the Kaiser 
records stand uncontradicted by any other medical evidence of 
record.  See Evans v. West, 12 Vet. App. 22, 30 (1999).  
Nothing in Dr. Goldstein's March 2004 letter contradicts the 
Kaiser physicians opinions that his hepatitis C was caused by 
postservice intravenous drug use.  Rather, Dr. Goldstein 
simply raises the possibility that the disease may have been 
contracted in 1970.  Such an opinion is too speculative to 
place the evidence in equipoise.  Perman v. Brown, 5 Vet.App. 
237, 241 (1993). 

Therefore, since the postservice evidence shows that the 
veteran most likely contracted hepatitis C as a result of 
postservice intravenous drug abuse due, as opposed to, any 
inservice tattooing, inservice exposure to blood products 
through sharing razors, or any inservice sharing of tooth 
toothbrushes, etc., the Board concludes that the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); VAOPGCPRECs 7-
99 and 2-98 (payment of compensation for a disability that is 
a result of a veteran's own drug abuse is precluded by law.).  
The claim is therefore denied.

Despite the veteran's statements that he contracted hepatitis 
C because of "inservice" tattooing and/or due to inservice 
blood exposure due to inoculations, sharing razors, sharing 
toothpaste, and/or sharing toothbrushes, his lay opinion is 
insufficient to raise a reasonable doubt.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1991) (laypersons are not competent 
to render medical opinions).  

Accordingly, the Board finds there is not an approximate 
balance of positive and negative evidence.  Hence, the appeal 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


